DETAILED ACTION
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments on pp. 7-8 are the same as what has been discussed & are effective. The closest prior art remains Huawei (3GPP TSG Ad Hoc Meeting notes), describing bandwidth adaptation where gNB can switch UE to operate in second RF bandwidth with a timer to dynamically switch back to the first bandwidth, yet the switching is not determined based on information on a switching delay time, in view of Ericson, describing transmission of configuration information to UE (as Lin reference being no longer a prior art), in combination, fail to render the features as a whole obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Siomina (US 2015/0189610) describing transmit timing adjustment information in switching from DL-to-UL & vice-versa.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WARNER WONG whose telephone number is (571)272-8197.  The examiner can normally be reached on M-F 7am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WARNER WONG
Primary Examiner
Art Unit 2469